Citation Nr: 1706878	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-00 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability. 

2.  Entitlement to a total rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1973 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In his March 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  The videoconference hearing was scheduled for February 14, 2017 and two separate reminder letters were sent to the Veteran in this regard; however the Veteran failed to report.  Thus, the Board considers his hearing request withdrawn.

The issue of entitlement to a total rating due to a TDIU has been raised by the record in the November 2011 VA ankle examination (noting that the Veteran's right ankle disability impacted his ability to work).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA); however, SSA medical records have not been requested or associated with his claims file.  As such, remand is required to obtain these records and satisfy the duty to assist.

In addition, the Veteran should be afforded a VA ankle examination on remand to determine the current nature and severity of his right ankle condition.  The examination reports should comply with the requirements set forth in Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any missing VA treatment notes and associate them with the claim file. 

2.  Contact the SSA and request any records relating to the Veteran's right ankle disability.  Document any negative response(s) in the Veteran's file.

3. Request that the Veteran identify any additional outstanding private treatment records (if applicable) pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records private medical treatment the Veteran identifies, with his assistance. 

4. Notify the Veteran that he may submit lay statements from himself and from other individuals regarding the impact of his right ankle disability on his activities of daily living and/or his ability to obtain and maintain substantially gainful employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Send the Veteran a letter advising him of the information and evidence needed to substantiate a claim for TDIU and request that he fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Request the Veteran to include all of his employment (including self-employment) for the last five years he worked.  Notify him that that he may need to include an addendum if all of the employers will not fit in the space provided. 

The Veteran should be provided an appropriate amount of time to submit this evidence.

6.  Schedule the Veteran for a VA ankle examination to determine the current nature and severity of his right ankle disability.  The entire claims file and a copy of this REMAND should be made available to, and reviewed by, the examiner.  All indicated tests and studies should be conducted, and all findings reported in detail.

The Veteran should note that failure to report to his VA ankle examination may result in a denial of his claim for an increased evaluation.

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any history of flare-ups as well as pain, weakened movement, excess fatigability, and incoordination present.  If possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right ankle (i.e., the extent of his pain-free motion).  The examiner is also asked to comment on the range of motion for the opposite undamaged joint. 

7.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

